1

2

3

4                               IN THE UNITED STATES DISTRICT COURT
5                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
6                                       SAN FRANCISCO DIVISION
7      UNITED STATES OF AMERICA,                              Case No.: CR 92–616 FMS
8                       Plaintiff,                            JOINT STIPULATION AND
                                                              [PROPOSED] ORDER TAKING
9               v.                                            JUDICIAL NOTICE OF ALLEGED
                                                              SUPERVISED RELEASE VIOLATION
10     STEPHEN CLYNE,                                         AND TERMINATING SUPERVISED
11                                                            RELEASE
                        Defendant.
12
                                                              Court:              Courtroom 7, 19th Floor
13

14
            Defendant Stephen Clyne’s case was heard by Judge Fern Smith in 1992. In February
15
     2003, Judge Chesney, at the request of probation, issued a no-bail warrant for Mr. Clyne for an
16
     alleged violation of his conditions of supervised release. The parties now jointly request that
17
     the Court take judicial notice of Mr. Clyne’s alleged violation and terminate his supervised
18
     release.
19
             In support of the proposed order, the parties stipulate to the following facts:
20
          1. On June 4, 1993, Mr. Clyne was sentenced to 115 months of custody and 36 months of
21
              supervised release for eight counts of unarmed bank robbery under 18 USC § 2113(a).
22
          2. Mr. Clyne’s supervised release began on April 5, 2001, and was set to expire on April 4,
23
              2004.
24
          3. On November 25, 2002, the Probation Office filed a Form 12 with this Court, alleging
25
              that Mr. Clyne had violated the terms of his supervised release by committing a new
26
              state offense—namely, a violation of California Penal Code § 211 (robbery) in Alameda
27
              County.
28

     PROPOSED ORDER
     CLYNE, CR 92–616 FMS
1         4. Judge Chesney issued a federal warrant on February 7, 2003.
2         5. On July 3, 2003, Mr. Clyne was sentenced to 21 years of state prison by the Alameda
3             County Superior Court.
4         6. Mr. Clyne is currently serving his sentence at the California Institution for Men, in
5             Chino, California. His earliest parole eligible date is March 2021.
6           The parties in this case have conferred and agree that, due to the lengthy prison sentence
7    Mr. Clyne is currently serving, the Count need not take any additional action in response to the
8    2002 Form 12. The parties also agree that Mr. Clyne will be adequately supervised by the State
9    of California after he is released from state prison, making federal supervision duplicative and
10   unnecessary.
11          For the foregoing reasons, the parties jointly request that the court take judicial notice of
12   the violation alleged in the 2002 Form 12 and then terminate Mr. Clyne’s supervised release.
13   Probation Officer Jennifer James supports this resolution.
14              IT IS SO STIPULATED.
15
                        November 14, 2018                  ALEX TSE
16                      Dated                              United States Attorney
                                                           Northern District of California
17

18                                                                   /S
                                                           ROBIN HARRIS
19                                                         Assistant United States Attorney
20

21                      November 14, 2018                  STEVEN G. KALAR
                        Dated                              Federal Public Defender
22                                                         Northern District of California

23                                                                   /S
                                                           KORY DECLARK
24                                                         Assistant Federal Public Defender
25
     IT IS SO ORDERED.
26

27                 November 16, 2018
               Date________________
                                                           HON.
                                                           HON
                                                            O . MAXINE M. CHESNEY        Y
28                                                         United
                                                           Uniite
                                                               t d States District Judge
                                                                                   J dge

     PROPOSED ORDER
     CLYNE, CR 92–616 FMS
                                                       2
